             Case 1:18-cr-00413-VM Document 135 Filed 09/18/20 Page 1 of 5
                                             U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        September 18, 2020

BY ECF & EMAIL

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:        United States v. Ervin Ortiz, 18 Cr. 413 (VM)

Dear Judge Marrero:

        The defendant in the above-captioned case is scheduled to be sentenced on October 29,
2020, at 10:30 a.m. The Government respectfully submits this letter in connection with sentencing
and in response to the defendant’s submission, dated August 31, 2020 (“Def. Ltr.”) (Dkt. No. 129).
In the Presentence Investigation Report (“PSR”), dated March 18, 2020, the Probation Office
calculated the applicable United States Sentencing Guidelines (“U.S.S.G” or the “Guidelines”)
range to be 188 to 235 months’ imprisonment (the “Guidelines Range”). For the reasons set forth
below, the Government submits that a substantial sentence above the mandatory minimum of 60
months’ imprisonment but below the Guidelines Range is appropriate in this case.

     I.           Offense Conduct

       From May 2017 to June 2018, the defendant was a member of a drug trafficking
organization (“DTO”) engaged in heroin, cocaine, and fentanyl distribution in Manhattan. (See
PSR ¶ 11.) The DTO primarily sold drugs out of an apartment building located at 1760 Lexington
Avenue, New York, New York (the “Drug Building”). (Id.) In addition to the defendant, four
other members of the DTO were charged as part of this narcotics trafficking conspiracy: Eddie
Cotto, Samuel McCoy, Joseph McCoy, and Jimmy Rivas.

        Eddie Cotto was the leader of the DTO. Cotto supervised and coordinated the supply of
narcotics to his co-defendants, including the defendant. (Id. at ¶ 13.) Cotto typically served as the
gatekeeper of the Drug Building and would often stay in a Winnebago that he parked in the vicinity
of the Drug Building. (Id.) During the course of the day, Cotto would direct his co-defendants,
generally via walkie-talkie, to serve customers Cotto was sending to the Drug Building to complete
narcotics transactions. (Id.)

      The defendant was involved in the sale of heroin to confidential sources working for the
FBI on at least 8 separate occasions during the course of the conspiracy. (Id.) The defendant


Rev. 07.20.2016
             Case 1:18-cr-00413-VM Document 135 Filed 09/18/20 Page 2 of 5

                                                                                             Page 2


generally worked as the DTO’s doorman, directing customers (including the confidential sources)
to the appropriate floor of the Drug Building to engage in narcotics transactions with other
members of the DTO. (See id. at ¶ 16.) During one controlled buy, which occurred while Eddie
Cotto was incarcerated, the confidential source called the defendant who told the confidential
source that he could get heroin for the confidential source. Thereafter, the defendant met with the
confidential source in a vehicle and personally sold heroin to the confidential source. In total, the
defendant is responsible for distributing at least 1 kilogram of heroin mixed with fentanyl and at
least 33 grams of cocaine during the course of the conspiracy. (Id.)

     II.          Procedural History

        On June 12, 2018, the defendant was charged by Indictment 18 Cr. 413 (VM) with one
count of participating in a conspiracy to distribute and possess with intent to distribute one
kilogram and more of heroin and fentanyl and mixtures and substances containing a detectable
amount of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A), (b)(1)(C), and 846. (PSR ¶ 1.) On
September 27, 2019, the defendant pled guilty pursuant to a plea agreement to participating in a
conspiracy to distribute and possess with intent to distribute 1 kilogram and more of heroin and 33
grams and more of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(B) and 846, which carries a
mandatory minimum of 60 months’ imprisonment. (PSR ¶ 4.) In the plea agreement, the parties
stipulated that the offense involved at least 1,000 kilograms but less than 3,000 kilograms of
Converted Drug Weight, yielding an offense level of 30. (Id.) However, as the defendant is a
career offender, the defendant’s base offense level became 34, his Criminal History Category is
VI, and accordingly his Guidelines range is 188 to 235 months’ imprisonment. (Id.) The Probation
Office agreed with the parties’ Guidelines calculation. (PSR ¶¶ 22-47).

       On August 31, 2020, the defendant submitted a sentencing letter in which he requested a
sentence at or close to 60 months’ imprisonment. (Def. Ltr 2, 12.) The Probation Office
recommended a below-Guidelines sentence of 98 months’ imprisonment. (PSR at 23-25.)

     III.         Discussion

            A. Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).

        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence



Rev. 07.20.2016
Case 1:18-cr-00413-VM Document 135 Filed 09/18/20 Page 3 of 5
Case 1:18-cr-00413-VM Document 135 Filed 09/18/20 Page 4 of 5
             Case 1:18-cr-00413-VM Document 135 Filed 09/18/20 Page 5 of 5

                                                                                          Page 5


appropriate medical attention at MDC.

       In sum, a substantial sentence above the 60-month mandatory minimum, but below the
Guidelines Range, adequately would balance the various considerations under 18 U.S.C. § 3553(a)
and achieve the statute’s stated objectives.

     IV. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a substantial sentence above the 60-month mandatory minimum, but below the Guidelines Range
of 188 to 235 months’ imprisonment, as such a sentence would be sufficient but not greater than
necessary to serve the legitimate purposes of sentencing.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                             By:     ________________________________

                                                     Timothy V. Capozzi
                                                     Aline R. Flodr
                                                     Assistant United States Attorneys
                                                     (212) 637-1110/-2404

Cc: Susan G. Kellman, Esq. (by ECF)
    Jacqueline E. Cistaro, Esq. (by ECF)




Rev. 07.20.2016
